j
t/ ruth REcnvED

ENTERED ______SERVED ON`
couNSELfPARTIEs uF REcoRn

 

 

UNI'I`ED S'I`ATES DISTRICT COURT

DIsTRICT oF NEVADA OCT 3 ll 2013

 

 

 

* * * ELERK US D|STRlCT COURT
DISTR|CT OF NEVADA

Bv¢ DEPUW

 

UNITED STATES OF AMERICA,

 

 

2105-CR-0381»LDG~PAL
Plaintiff,

vs.
DAAHUADD SAHHIB STEWART

Defendant.

V\_/W\_/\_/\_/W`-/‘~/

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgrnent in a Criminal Case (ECF#40), sentencing held on April 26, 2007. Upon ii.n’ther
review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgrnent. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: US BANK
Amount of Restitution: $7,350.00

Total Amount of Restitution ordered: $7,350.00

Dated this 4 g day of ()ctober, 2018.

 
     
   

UNITED . ATES DI T-'TIC

       

